The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 42-60 (Renumbered 1-19) are found to be allowable. Claims 42-60 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and/or authorized email exchange with Laleh Jalali (Reg. No. 40,031) on March 9, 2022.
The application has been amended as follows (see claim(s) with “Currently Amended”, “Cancelled”, or “New” prefix below): 
1.-41. (Canceled)

42. (Previously Presented) One or more non-transitory computer-readable media comprising instructions to cause an electronic device, upon execution of the instructions by one or more processors of the electronic device, to perform operations including:
receiving, at a vehicular proximity services (ProSe) Function and from a User Equipment
(UE), a registration request for the UE to communicate over wireless channels as part of a Wireless Access in Vehicular Environments (WAVE) basic service set (BSS) (WBSS), the registration
request including WBSS information and a UE capability indication, the WBSS information
including BSS identifier (BSSID), and a Dedicated Short Range Communications (DSRC) channel
number, the UE capability indication to indicate at least one of proximity services (ProSe)
capabilities of the UE or vehicle to everything (V2X) capabilities of the UE;
in response to, and after receiving the registration request, deciding, at the ProSe Function
and based on the WBSS information and the UE capability indication, whether to authorize the
registration request; and
sending, from the ProSe Function and after deciding whether to authorize the registration
request, a registration response to the UE indicating whether the UE has been authorized to
communicate as part of the WBSS, wherein, where the registration request has been authorized by
the ProSe Function:
the registration response includes WBSS information to be used by the UE in
communicating as part of the WBSS; and
the operations further include:
determining one or more UEs, and a time at which to announce availability of the WBSS, based on location information of the one or more UEs and based on service subscription information of the one or more UEs, the one or more UEs including the UE;
deciding, at the ProSe Function, to send from the ProSe Function to the one or more UEs, an announcement of availability of wireless access in the WBSS, the announcement including a list of subscribed services provided by the WBSS; and
sending the announcement of availability to the one or more UEs.

43. (Previously Presented) The computer-readable media of claim 42, wherein the wireless channels include DSRC channels or channels compliant with Institute of Electrical and Electronics Engineers (IEEE) 802.11 (p) standard.

44. (Previously Presented) The computer-readable media of claim 42, wherein the WBSS information in the registration response one of corresponds to the WBSS information in the registration request, or represents other WBSS information that the UE wishes to use to communicate basic safety messages.

45. (Previously Presented) The computer-readable media of claim 42, wherein the registration request is further for the UE to provide services over the WBSS.

46. (Previously Presented) The computer-readable media of claim 42, wherein the WBSS information in the registration request corresponds a WBSS from which the UE wish to obtain announcements or to a WBSS within which the UE wishes to transmit basic safety messages.

47. (Previously Presented) The computer-readable media of claim 42, wherein the WBSS information in any of the registration request or the registration response includes at least one of one or more security, one or more operating channels for communication of basic safety messages, or one or more service identifiers.

48. (Previously Presented) The computer-readable media of claim 42, further including authenticating, by the ProSe Function, credentials of the UE with an Intelligent Transportation System (ITS).
49. (Previously Presented) The computer-readable media of claim 42, wherein the ProSe Function is hosted in a core network of a cellular network.

50. (Previously Presented) The computer-readable media of claim 42, wherein the announcement of availability is one of broadcast, multicast or unicast.

51. (Previously Presented) An apparatus including:
a memory; and
one or more processors coupled to the memory, the one or more processors to:
receive, from a User Equipment (UE), a registration request for the UE to
communicate over wireless channels as part of a Wireless Access in Vehicular Environments
(WAVE) basic service set (BSS) (WBSS), the registration request including WBSS information
and a UE capability indication, the WBSS information including BSS identifier (BSSID), and a
Dedicated Short Range Communications (DSRC) channel number, the UE capability indication to
indicate at least one of proximity services (ProSe) capabilities of the UE or vehicle to everything
(V2X) capabilities of the UE;
in response to, and after receiving the registration request, decide, based on the WBSS information and the UE capability indication, whether to authorize the registration request; and
send, after deciding whether to authorize the registration request, a registration response to the UE indicating whether the UE has been authorized to communicate as part of the WBSS, wherein, where the registration request has been authorized:
the registration response includes WBSS information to be used by the UE in communicating as part of the WBSS; and
the one or more processors are to further:
determine one or more UEs, and a time at which to announce availability of the WBSS, based on location information of the one or more UEs and based on service subscription information of the one or more UEs, the one or more UEs including the UE;
decide to send to the one or more UEs, an announcement of availability of wireless access in the WBSS, the announcement including a list of subscribed services provided by the WBSS; and
send the announcement of availability to the one or more UEs.

52. (Previously Presented) The apparatus of claim 51, wherein the wireless channels include DSRC channels or channels compliant with Institute of Electrical and Electronics Engineers (IEEE) 802.11 (p) standard.

53. (Previously Presented) The apparatus of claim 51, wherein the WBSS information in the registration response one of corresponds to the WBSS information in the registration request, or represents other WBSS information that the UE wishes to use to communicate basic safety messages. 

54. (Previously Presented) The apparatus of claim 51, wherein the registration request is further for the UE to provide services over the WBSS.

55. (Previously Presented) The apparatus of claim 51, wherein the WBSS information in the registration request corresponds a WBSS from which the UE wish to obtain announcements or to a WBSS within which the UE wishes to transmit basic safety messages.

56. (Previously Presented) The apparatus of claim 51, wherein the WBSS information in any of the registration request or the registration response includes at least one of one or more security keys , one or more operating channels for communication of basic safety messages, or one or more service identifiers.

57. (Previously Presented) The apparatus of claim 51, the one or more processor to further authenticate credentials of the UE with an Intelligent Transportation System (ITS).

58. (Previously Presented) The apparatus of claim 51, wherein the announcement of availability is one of broadcast, multicast or unicast.

59. (Currently Amended) An apparatus including:
a memory; and
one or more processors coupled to the memory, the one or more processors to:
based on Wireless Access in Vehicular Environments (WAVE) basic service set (BSS) (WBSS) information and User Equipment (UE) capability indication in individual ones of a plurality of registration requests from respective ones of a plurality of User Equipments (UEs), determine whether to authorize the registration requests, wherein each registration request is for a corresponding UE to communicate over wireless channels as part of a WBSS, the WBSS information including BSS identifier (BSSID), and a Dedicated Short Range Communications  (DSRC) channel number, the UE capability indication to indicate at least one of proximity services
(ProSe) capabilities of the corresponding UE or vehicle to everything (V2X) capabilities of the
corresponding UE; and
cause transmission, after deciding whether to authorize the registration requests, of respective registration responses to corresponding ones of the plurality of UEs, individual ones of the registration responses indicating whether a UE has been authorized to communicate as part of the WBSS, wherein, where some of the registration requests have been authorized for some of the UEs:
individual ones of corresponding to respective ones of said some of the registration requests include WBSS information to be used by a corresponding one of said some of the UEs in communicating as part of the WBSS; and
the one or more processors are to further:
determine one or more UEs of said some of the UEs, and a time at which to announce availability of the WBSS, based on location information of the one or more UEs, and based on service subscription information of the one or more UEs;
decide to cause transmission to the one or more UEs, of an announcement of availability of wireless access in the WBSS, the announcement including a list of subscribed services provided by the WBSS; and
cause transmission of the announcement of availability to the one or more UEs.

60. (Previously Presented) The apparatus of claim 59, wherein the one or more processors are further to receive the plurality of registration requests, to send the respective registration responses, and to send the announcement of availability.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416   


/SAI AUNG/Primary Examiner, Art Unit 2416